Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
         Applicant’s terminal disclaimer filed 03/09/2021 is acknowledged. 

Status of Claims
         Claims 1-50 are cancelled.           
         Claims 51-62 are currently pending and under consideration.

Withdrawn Rejections/Objections
           Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 03/09/2021. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

         The objection to claims 51 and 57 is hereby withdrawn in view of the amendments to claims 51 and 57 filed 03/09/2021.

                                                 Response to Arguments 
          The arguments regarding the 35 U.S.C. 112, second paragraph rejection of claims 51 and 57 are found to be persuasive and the rejection is hereby withdrawn. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.10,156,575. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite limitations which are almost identical to instant claims 51-56.  Claim 1 of the patented claims includes autoantibody markers.  However, the instant claim’s preamble uses the open language “comprising” so that other markers in the sample are included in the panel of markers. 

Claims 57-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 3-14 of U.S. Patent No. 10,156,575 in view of Hoon et al. (US 2009/0280479).

  It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of the patented claims with the option of measuring circulating nucleic acids as taught by Hoon et al. because in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. The claimed elements (circulating nucleic acids used as markers for a risk for lung cancer) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  
  There is a reasonable expectation of success of combining the patented claims with Hoon et al. because both use methodologies concerned with the relationship between markers and the risk of lung cancer. 

Claims 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 15-18 and 22 of U.S. Patent No. 9,753,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are almost identical in wording.  The instant claims measure a .  

Claims 57-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 15-18 and 22 of U.S. Patent No. 9,753,043 in view of Hoon et al. (US 2009/0280479).
Instant claim 57 recites limitations which are almost identical to the patented claims.  However, the instant claims include the option of measuring “circulating nucleic acids” which is not recited in the patented claims. However, Hoon et al. teach free circulating DNA as a marker for lung cancer risk; e.g. paragraphs [0014] and [0015]. 
  It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of the patented claims with the option of measuring circulating nucleic acids as taught by Hoon et al. because in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. The claimed elements (circulating nucleic acids used as markers for a risk for lung cancer) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.  
. 

Response to Arguments
Applicants’ arguments regarding the double patenting rejection of claims 51-62, filed 03/09/2021, have been fully considered but they are not persuasive. Applicants argue that a terminal disclaimer addressing the two reference patents has been filed which obviates that rejection.  This argument is not persuasive because the terminal disclaimers filed 03/08/2021 have been disapproved.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KARLA A DINES/Primary Examiner, Art Unit 1639